Citation Nr: 0003967	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-10 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 20 percent disabling.







ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1976 to June 
1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. The veteran's service-connected bilateral hearing loss 
results in an average puretone threshold at 71 decibels in 
the right ear and 82 decibels in the left ear, with speech 
recognition ability of 78 percent in the right ear, and 94 
percent in the left ear.

2. Service-connected bilateral hearing loss was recently 
manifested by puretone thresholds of 55 or above at 1000, 
2000, 3000, and 4000 Hertz in both the right and left 
ears.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating, and no more, 
for service-connected bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code (DC) 6100 (1998); 38 C.F.R. § 4.85-
4.86, DC 6100 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the appellant's claim is 
well grounded because  he has claimed that the disability has 
worsened since it was last rated; medical evidence has been 
submitted which the appellant believes supports his 
contention.  See Procelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).

Because the appellant's claim is well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999).  In his regard, the Board notes that the veteran was 
provided an audiometric examination in April 1997.  
Additionally, the Board finds no evidence in the claims file 
indicating that there may be pertinent evidence available but 
not yet of record.  Thus, the Board finds that no further 
assistance is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Initially, the Board notes that the regulations pertaining to 
the rating of service-connected hearing loss under the 
Schedule for Rating Disabilities, 38 C.F.R. Part IV (Rating 
Schedule), were amended, effective June 10, 1999.  See 64 FR 
25202  (May 11, 1999).  This change occurred during the 
pendency of the veteran's appeal.  The United States Court of 
Appeals for Veterans Claims has held that, where the law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
conducted, the version of the law or regulation most 
favorable to the veteran shall be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).  Here, the Board 
finds that the amended set of regulations is more favorable 
to the appellant.  The amended regulations include provisions 
that pertain to hearing loss of 55 decibels or more in each 
of the 4 specified frequencies (i.e. 1000, 2000, 3000, and 
4000 Hertz), and to hearing loss with a puretone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b)  (1998), as amended by 
64 FR 25202  (May 11, 1999).  These provisions are pertinent 
in this case.  The appellant does have hearing loss of 55 
decibels or more in all 4 respective frequencies in each ear.  
The Board finds that the outcome of this case is more 
favorable to the appellant under the new regulations.

Under either the old or amended regulations, evaluations of 
hearing loss range from noncompensable (0 percent) to 100 
percent based on the severity of organic impairment of 
hearing acuity as noted by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. §§ 4.85-4.87, DC 6100  (1998); 38 C.F.R. 
§§ 4.85-4.86, DC 6100  (1999).  When the issue involves a 
claim for an increased rating for hearing loss, the 
applicable rating will be determined by applying the 
numerical values listed in the audiometric examination report 
to the applicable rating tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In order to evaluate the level of disability and any 
changes in condition, it is nevertheless necessary to 
consider the complete medical history of the appellant's 
conditions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's VA audiometric examination conducted in April 
1997 show that at the 1000, 2000, 3000, and 4000 Hertz 
frequency levels he has puretone thresholds of 65, 55, 80 and 
85 decibels respectively in the right ear, and 80, 75, 80, 
and 95 decibels respectively in the left ear.  The appellant 
has a speech discrimination score on the Maryland CNC test of 
78 percent in the right ear and 94 percent in the left ear.

Applying the audiometric test results of the April 1997 VA 
evaluation report to Table VI of the Rating Schedule, the 
Roman numeric designation is IV for the right ear and III for 
the left ear.  38 C.F.R. § 4.85, Table VI (1999).  When the 
formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
result is a compensable rating of 10 percent for the 
appellant's service-connected bilateral hearing loss.  
38 C.F.R. § 4.85, Table VII, DC 6100 (1999).

The appellant, however, fares better under the new 
regulations.  The appellant has puretone thresholds of 55 
decibels or above in both ears at all four relevant 
frequencies (1000, 2000, 3000, and 4000 Hertz).  The 
regulation provides that when the puretone threshold at each 
of these frequencies is 55 decibels or above, the Roman 
numeric designation will be determined using either Table VI 
or Table VIa, whichever results in a higher numeral.  
38 C.F.R. § 4.86 (1999).  Using Table VIa, the Roman numeric 
designation is VI for the right ear and VII for the left ear.  
38 C.F.R. § 4.85, Table VIa (1999). When the formula in Table 
VII for determining the disability evaluation is applied to 
these numeric designations, the result is a compensable 
rating of 30 percent for the appellant's service-connected 
bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, DC 6100 
(1999).

In light of the above, an evaluation of 30 percent is granted 
for the appellant's bilateral hearing loss.


ORDER

An increased evaluation of 30 percent for service-connected 
bilateral hearing loss is granted, subject to the controlling 
criteria applicable to the payment of monetary awards.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

